Citation Nr: 1044161	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left hand 
injury. 


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In 
that decision, the RO denied service connection for residuals of 
a left hand injury, colon cancer, and a peptic ulcer condition.  

Following an administrative appeal, in a June 2010 decision the 
Board also denied the claims for service connection for colon 
cancer and a peptic ulcer condition.  The Board also found that 
the claim for service connection for residuals of a left hand 
injury had been previously denied by the RO in a September 1978 
rating decision, thereby requiring new and material evidence to 
reopen the claim.  

The Board ultimately reopened the claim after finding that new 
and material evidence had been submitted since the September 1978 
rating decision.  Rather than adjudicating the claim on the 
merits, however, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional evidentiary development.  

All requested development has since been accomplished, and the 
AMC readjudicated the claim in a July 2009 supplemental statement 
of the case (SSOC).  Therefore, the case has been returned to the 
Board for appellate review.  


FINDING OF FACT

The Veteran has a residual scar on his left hand due to an injury 
he sustained while on active duty.


CONCLUSION OF LAW

Residuals of a left hand injury (consisting of a residual scar) 
were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is generally required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, since this decision constitutes a complete 
grant of the benefits sought on appeal, the Veteran cannot be 
prejudiced by any possible defect in the VA's "duty to notify" 
and "duty to assist" obligations.  Therefore, the Board finds 
that a discussion of the VA's "duty to notify" and "duty to 
assist" obligations is unnecessary.  

II.  Factual Background and Legal Analysis

The Veteran claims that he injured his left hand while on active 
duty and that he currently suffers from a residual disability.  
For the reasons set forth below, the Board will resolve all 
reasonable doubt in his favor and grant his claim.

Service connection is granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records (STRs) note that he 
entered service in sound condition except of a scar on his left 
arm noted on a pre-induction examination in April 1968.  No scars 
were noted on his left hand or wrist, however.  None of the STRs 
make any reference to a left hand or wrist injury.  In fact, the 
only injury mentioned was a left shoulder injury while playing 
sports in March 1969.  

The first documented reference to a left hand injury is noted in 
the Veteran's initial claim for service connection in August 
1978, which was ultimately denied by the RO in a September 1978 
rating decision.  However, no medical evidence confirmed that he 
actually had a disability involving his left hand at that time.  

It was not until a January 1987 VA examination that a medical 
professional noted the Veteran's history of a 1968 injury to 
tendons and a fractured bone in his left hand.  The Veteran told 
the examiner that he had experienced numbness of the left hand 
since that in-service injury.  On physical examination, the 
examiner observed a hyperpigmented linear scar measuring 4 cm in 
length on the dorsum aspect of the Veteran's left hand.  X-rays 
of the left hand revealed no evidence of a previous injury or 
other abnormalities, and the diagnosis was simply laceration of 
the dorsum of the left hand.  The examiner did not offer an 
independent medical opinion as to the etiology of the scar.  

Approximately twenty years later, in May 2007, VA outpatient 
treatment records noted a twenty-year history of chronic left 
hand pain as well as decreased mobility of the left hand.  X-rays 
of the left hand performed in July 2008 revealed mild 
osteoarthritic changes at the fist carpometacarpal joint, as well 
as mild ulnar positive variance.  Again, none of these records 
included a medical opinion concerning the etiology or date of 
onset of these findings.  

Unfortunately, none of these medical records includes a medical 
opinion concerning the etiology or date of onset of the scar on 
the Veteran's left hand.  

As a result, the Board requested that the Veteran be afforded a 
VA examination so that an examiner could review the claims file 
to determine whether the scar on the Veteran's left hand is the 
same scar noted during the pre-induction examination, or whether 
it is a separate scar due to an injury in service.  That 
examination was conducted in August 2008.  

On physical examination, the examiner noted that the scar 
overlying the dorsum of the Veteran's left wrist measured 8.0 cm 
by 1.4 cm.  It was described as quite irregular, well healed, and 
difficult to see, with no evidence of any ulceration or 
breakdown.  This area also had some slight swelling, pain with 
palpation, as well as a vague, diffuse enlargement.  The 
remainder of the examination was normal expect for some 
difficulty touching the left thumb to the base of the fifth 
finger.  The diagnosis was old laceration of the left wrist 
involving laceration to the extensor communis (sic) tendons.   

The examiner then addressed the questions presented in the 
Board's remand directives.  First, the examiner explained that 
the scar on the Veteran's left wrist was different than the scar 
noted on the pre-induction examination, which was located in a 
very different area on his left upper extremity.  Second, based 
on his review of the claims file, the examiner indicated that 
there are no other scar that could account for the Veteran's 
symptoms, and that "it is more likely than not that this did 
happen in the military."  In other words, the examiner indicated 
that the scar on the Veteran's left wrist/hand was due to an 
injury while on active duty.  

This opinion supports the Veteran's claim that the scar on his 
left wrist/hand is due to an injury he sustained while on active 
duty.  The examiner indicated that he had reviewed the claims 
file before rendering an opinion, and supported his conclusions 
with rationale.   See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion [] must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  

The Board recognizes that the absence of a left hand or wrist 
injury in service could potentially undermine the probative value 
of the VA examiner's favorable opinion.   Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (hold that the Board may reject a medical 
opinion based on an inaccurate factual basis).  In this case, 
however, the Board finds the Veteran's statements concerning his 
left hand injury to be credible.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself).  Thus, the Board affords 
significant probative value to the VA examiner's favorable 
opinion. 

In light of these findings, the Board finds that the evidence is 
in relative equipoise -  i.e., evenly balanced for and against 
his claim - as to whether the Veteran's scar on his left 
hand/wrist is due to an in-service injury.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102 (under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue).  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that residuals of a left hand/wrist injury 
(namely, a scar) were incurred in service.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for residuals of a 
left hand injury is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


